Citation Nr: 0932601	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-16 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, to include arthritis.

2.  Entitlement to service connection for a left foot 
disorder, to include arthritis.

3.  Entitlement to service connection for a right ankle 
disorder, to include arthritis.

4.  Entitlement to service connection for a left ankle 
disorder, to include arthritis.

5.  Entitlement to service connection for a right elbow 
disorder, to include arthritis.

6.  Entitlement to service connection for a left elbow 
disorder, to include epicondylitis, tendonitis and arthritis.

7.  Entitlement to service connection for a right wrist 
disorder, to include arthritis.

8.  Entitlement to service connection for arthritis of the 
hands claimed as nerve damage to the fingers.

9.  Entitlement to service connection for infertility, to 
include a low sperm count.

10.  Entitlement to service connection for a neck disorder.

11.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

12.  Entitlement to a compensable disability rating for 
service-connected aortic sclerosis disorder.

13.  Entitlement to service connection for a fatigue 
disorder.

14.  Entitlement to service connection for a positive PBD 
test.

15.  Entitlement to service connection for major depression 
disorder.

16.  Entitlement to service connection for pneumonia.

17.  Entitlement to service connection for residuals of Lyme 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
January 2001.  Service in the Persian Gulf War is evidenced 
in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, and Albuquerque, New Mexico.  During the pendency of 
the claim the Veteran moved to Illinois.  The Chicago, 
Illinois, RO has jurisdiction over the claims.

Procedural history

The Veteran's June 2001 claim for entitlement to service 
connection for aortic sclerosis was granted in an April 2002 
rating decision.  The April 2002 rating decision also denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran failed to timely appeal the issue of service 
connection for bilateral hearing loss.

The Veteran's June 2002 claims for entitlement to service 
connection for bilateral feet, ankle, hands, elbows, right 
wrist and infertility, and entitlement to a compensable 
rating for aortic sclerosis were denied in a March 2003 
rating decision.

In a November 2004 rating decision, the RO denied the 
Veteran's claims for service connection for a neck disorder 
and to reopen a claim of entitlement to service connection 
for bilateral hearing loss.

The Veteran has perfected an appeal of the issues of 
entitlement to service connection for bilateral feet, 
bilateral ankle, bilateral hands, bilateral elbows, right 
wrist, neck and infertility, and entitlement to a compensable 
rating for aortic sclerosis and to reopen a claim for 
entitlement to service connection for bilateral hearing loss.

The Veteran and his representatives presented evidence and 
testimony in support of his claims at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Remanded issues

The issues of entitlement to service connection for bilateral 
feet, bilateral ankle, bilateral elbow, right wrist and 
bilateral hands, and entitlement to a compensable disability 
rating for service-connected aortic sclerosis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record supports a 
conclusion that the Veteran's low sperm count is unrelated to 
his active military service.

2.  The competent medical evidence of record supports a 
conclusion that the Veteran has no current neck disorder. 

3.  Evidence received since the unappealed April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.

4.  The Veteran's representative orally notified the VLJ at 
the May 2009 hearing of the Veteran's intent to withdraw the 
issues of entitlement to service connection for a fatigue 
disorder, a positive PBD test, a major depression disorder, 
pneumonia, and residuals of Lyme disease from his pending 
appeal to the Board.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low sperm count 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for a neck disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2008).

3.  Since the unappealed April 2002 rating decision, new and 
material evidence has not been received, and the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

4.  The issue of entitlement to service connection for a 
fatigue disorder is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) 
and (d) (West 2002); 38 C.F.R. § 20.204 (2008).

5.  The issue of entitlement to service connection for a 
positive PBD test is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) 
and (d) (West 2002); 38 C.F.R. § 20.204 (2008).

6.  The issue of entitlement to service connection for a 
major depression disorder is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2008).

7.  The issue of entitlement to service connection for 
pneumonia is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2008).

8.  The issue of entitlement to service connection for 
residuals Lyme disease is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy as a Boatswain's Mate and 
a Master-At-Arms.  He contends that he has had a neck 
disorder and infertility manifested by a low sperm count that 
began during service and which continue to the present time 
and he seeks service connection for them.  He also contends 
that he is entitled to service connection for bilateral 
hearing loss which he claims was caused by exposure to 
excessive noise during his active duty service.

The Board will first address preliminary matters and then 
render an appeal on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated December 2003, May 2004 and July 2005 which informed 
the Veteran of what was required to substantiate a claim for 
service connection.  Specifically, the Veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In this case, the RO informed the Veteran in a letter dated 
May 2004 that he had been notified in an April 23, 2002, 
letter of a decision which denied service connection for 
bilateral hearing loss and that the decision was final.  The 
Veteran was informed that the claim was previously denied 
because there was no evidence of hearing loss.  The Veteran 
was further informed that in order to reopen his claim, he 
needed to present new and material evidence, and was informed 
what constituted new and material evidence.  The Board notes 
that the language used in the letter substantially follows 
the regulatory language of 38 C.F.R. § 3.156.  See the 
Board's discussion below.  

All notices were prior to the date of the last adjudication 
of the Veteran's claims, December 2007.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his service connection claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the Veteran was informed in a March 2006 letter of 
how VA determines a disability rating and an effective date 
in accordance with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all pertinent VA medical records 
and all private medical records identified by the Veteran.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the Veteran was provided examinations 
in July 2001 and May 2003 regarding his claims for 
entitlement to service connection. 

As discussed below, the Board is remanding the claim in-part 
because there may be pertinent records held by the Social 
Security Administration.  However, the evidence of record 
indicates that any such evidence is not relevant to the 
Veteran's claims for entitlement to service connection for a 
neck disorder and infertility or a low sperm count.  Below, 
the Board finds that there is no medical evidence of a 
current neck disability and that there is no evidence of a 
current disability relating to the Veteran's low sperm count.  
Moreover, there is no evidence of any complaints of or 
treatment for those conditions since the Veteran's discharge 
from active duty.  Thus, the Board finds that the Veteran 
will not be prejudiced by the Board adjudication of those 
claims at this time.  In addition, the Board observes that 
the Veteran seeks to reopen a previously and finally denied 
claim for entitlement to service connection for bilateral 
hearing loss.  Nothing in the record indicates that the 
Veteran has obtained any new medical evidence regarding that 
claim.  The Veteran has stated that he has received all 
medical treatment regarding his loss of hearing from VA.  
Moreover, he has testified that he has not sought treatment 
for infertility or a neck disability.  Hence, he will not be 
prejudiced by the Board's consideration of the claim to 
reopen or the claims for service connection for infertility 
and a neck disorder.

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
presented testimony at a hearing at the RO before the 
undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for infertility, to include 
a low sperm count.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Veteran contends that he tested positive for fertility 
prior to the Persian Gulf War and tested negative when he 
returned.  See Veteran's June 2005 statement.  In an August 
1997Medical Surveillance Questionnaire received by VA in 
August 2005, the Veteran indicated that he had a normal sperm 
count in April 1992.  In his June 2002 claim, the Veteran 
stated that his April 1992 sperm count was abnormal.  At the 
May 2009 hearing, the Veteran testified that he was able to 
father children prior to June 1985, but had not been able to 
father children since.  He stated that he was diagnosed with 
"primary infertility" during service.  Essentially, the 
Veteran contends that his exposure to chemicals and smoke 
during the Persian Gulf War caused his fertility.  See 
hearing transcript at page 14.  He seeks service connection.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the Board notes that there is no 
diagnosis of a current disability.  In this vein, the Board 
observes that infertility per se and low sperm count in 
particular, are not disorders found in the General Rating 
Formula for Disease, Injury.  The Court has held that a 
symptom alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In order 
to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability. 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, 
there is no medical evidence of disabling condition contained 
in the record relating to the Veteran's low sperm count.

The Board finds that the Veteran's claim fails for this 
reason.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board notes that the 
Veteran's service treatment records include a 1997 laboratory 
report indicating a low sperm count.  No other service 
treatment record indicates an underlying condition and 
nothing indicates the laboratory result was duplicated after 
the 1997 result.  As noted above, the mere evidence of a 
laboratory result without a diagnosed condition does not 
substantiate a medical condition or disability.  See Sanchez-
Benitez, supra.  Thus, Hickson element (2) is also not 
supported by the record evidence.

With regard to element (3), the Board observes that there is 
no medical evidence of a nexus between any injury or disease 
incurred during service and any current disability.  To the 
extent that the Veteran's statements can be construed to be 
evidence of such a nexus, the Board notes that there is 
nothing in evidence indicating that the Veteran has the 
training, experience or education that would enable him to 
render a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Veteran's 
statements regarding nexus are not probative.  In sum, the 
Board finds that there is no competent medical evidence 
supporting Hickson element (3).  The claim fails on this 
basis as well.

In passing, the Board is cognizant that the Court held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In this case, it does not 
appear that a medical examination was provided for the 
Veteran's infertility claim.  However, the Board finds that 
VA did not run afoul of the Court's holding in McLendon 
because there was no competent evidence of a current 
disability.

Entitlement to service connection for a neck disorder.

The relevant law and regulations regarding service connection 
- in general are stated above and will not be repeated here.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Veteran contends that he experienced a sore and stiff 
neck on a "couple" of occasions during service.  See 
hearing transcript at page 17.  He contends that the 
condition arose during service when he was "wrestling around 
with people."  The Board notes that the Veteran was a Navy 
Master-At-Arms (MAA) and was, essentially, a law enforcement 
officer.  He testified at the May 2009 hearing that he is not 
bothered by the condition all the time, but rather that it 
will periodically "just lock up on me and just tighten up."  
The Veteran attributes the condition to his lumbar spine 
condition.  The Board notes that the Veteran is service 
connected for a low back condition manifested as a herniated 
nucleus pulposus at L5-S1.

As above, the Board will address each Hickson element in 
turn.  The Board will also address the issue of whether the 
Veteran's claim succeeds as a secondary service connection 
claim.

With regard to element (1), the Board observes that there is 
no medical diagnosis of a current neck disorder.  Indeed, not 
one complaint of neck pain or stiffness or locking is noted 
in the substantial medical records contained in the Veteran's 
VA claims folder.  Nor is there any evidence of any treatment 
or request for treatment of a stiff or sore neck.  In sum, 
there is no evidence of record that the Veteran has a current 
neck condition other than the Veteran's claim and his 
testimony.  However, neither the Veteran's complaint nor his 
testimony is a medical diagnosis.  As indicated above, a 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte supra.  Thus, the 
record evidence does not satisfy Hickson element (1) and the 
direct service connection claim fails for this reason.

In Schroeder v. West, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability. See Schroeder v. West, 212 
F.3d 1265, 1269 (Fed.Cir. 2000); see also Rodriguez v. West, 
189 F.3d 1351, 1353 (Fed.Cir. 1999). The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e., two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection . . . did not file two separate 
claims" but rather one claim. Id. In Roebuck v. Nicholson, 20 
Vet. App. 307 (2006), the Court held that although there may 
be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.

Here, the Veteran has suggested that his neck condition is a 
result of his low back condition.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability. See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

As above, however, the Board has found that there is no 
evidence of a current disability in the record.  The 
secondary service connection claim also fails on this basis.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson and Wallin elements. See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

With regard to Hickson element (2), the Board notes that 
there are two separate service treatment records regarding 
neck pain or neck stiffness.  The first is a report from July 
1992 which indicates that the Veteran complained of neck 
pain.  No diagnosis was made.  The second is a March 2000 
entry which indicates the Veteran complained of neck pain and 
shows a diagnosis of neck pain.  It does not appear that the 
Veteran sought or complained of neck pain at any other time 
during service.  Indeed, the Veteran's testimony is that he 
experienced neck pain only "a couple" of occasions during 
service.  For those reasons, the Board finds that the 
Veteran's neck condition during service was not a chronic one 
and appears to have resolved during service.  Thus, the Board 
finds that the evidence does not satisfy Hickson element (2).

With regard to element (3), the Board finds that there is no 
competent medical evidence of record showing a connection 
between the Veteran's in-service neck pain complaints.  As 
above, to the extent that the Veteran's statements can be 
construed to be evidence of such a nexus, they are not 
probative because the Veteran is not qualified or competent 
to provide such evidence.  See Espiritu, supra.  Thus, his 
statements are not probative.  The Board finds that the 
record evidence does not support Hickson element (3) as well.

With regard to secondary service connection and the remaining 
elements of Wallin, the Board finds that Wallin element (2), 
evidence of a service-connected disability, is satisfied by 
the record evidence; the Veteran is service-connected for a 
low back disability.  However, the Board observes that there 
is no medical evidence of record indicating that the 
Veteran's neck pain is in connected to his low back 
disability.  To the extent that the Veteran's testimony 
supports such a connection, the Board continues to find that 
the Veteran is incompetent to render such medical evidence.  
See Espiritu, supra.  Thus, the Board finds that the evidence 
does not support a finding that the Veteran's claim of 
secondary service connection succeeds in this case.  

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.

The relevant law and regulations regarding service connection 
- in general are stated above and will not be repeated here.

Relevant law and regulation

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).



Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

The Veteran contends that he was exposed to excessive noise 
during service.  Specifically, he contends that he was 
exposed to the noise from boat engines, firearms and other 
weapons during his active duty service.  He argues that he 
suffers from hearing loss as a result of that exposure.

Finality of the April 2002 rating decision

As noted above, unappealed rating decisions are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
The Veteran's first claim for hearing loss was denied in an 
April 2002 rating decision.  The RO mailed the decision on 
April 23, 2002.  The Veteran submitted a notice of 
disagreement in May 2002, and the RO issued a statement of 
the case (SOC) in July 2002.  

38 C.F.R. § 20.200 states that an appeal "consists of a 
timely filed notice of disagreement (NOD) and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal."  38 C.F.R. § 20.202 states, in 
pertinent part, that a substantive appeal "consists of a 
properly completed VA Form 9 . . . or correspondence 
containing the necessary information.  Pursuant to 38 C.F.R. 
§ 20.302, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC or "within the remainder of the 1-year period from 
the date of mailing the notification of the determination 
being appealed, whichever period ends later."  

In construing a Veteran's submission, the Board is cognizant 
of its obligation to liberally interpret all communications 
by or on behalf of claimants.  See Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992).  The Veteran's next filing that 
can be construed as "correspondence containing necessary 
information" for a substantive appeal is dated November 
2003.  The November 2003 date is not timely under § 20.302; 
it is neither within 60 days of the July 2002 SOC and it was 
not within the 1-year period beginning April 23, 2002.  

The Board finds that the Veteran failed to submit a timely 
substantive appeal regarding his claim for entitlement to 
service connection for bilateral hearing loss and thus, the 
April 2002 rating decision is final.  As noted above, 38 
U.S.C.A. § 5108 provides that a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.  The Board will next 
determine whether the Veteran has submitted new and material 
evidence regarding hearing loss.

"Old" evidence

The evidence of bilateral hearing loss considered by the 
April 2002 rating decision included a June 2001 VA 
audiologist's report which found the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
25
20
20
25

The examiner noted that the Veteran's Maryland CNC Test 
speech recognition scores were 100 percent for both ears.

The record also included the Veteran's October 1980 
enlistment hearing test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
10
5
15
15



The Veteran's September 2000 retirement hearing examination 
test results were also included:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
70
80
LEFT
55
60
60
60
70

The April 2002 rating decision

The April 2002 rating decision denied the Veteran's claim 
because there was no evidence of a current hearing loss.  

Newly submitted evidence

The newly submitted evidence includes statements of the 
Veteran.  In his May 2009 testimony, the Veteran recounted 
his exposure to excessive noise during service.  See, for 
example, hearing transcript at pages 21-23.  In a statement 
received in June 2005, the Veteran contended that the VA 
examiner was "lying" about the results recorded in the June 
2001 results.  

Discussion

As noted above, there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  As noted above, the lacking 
evidence of a claim was evidence of a current hearing loss.  
Here, the only newly submitted evidence are the statements of 
the Veteran that he had a hearing loss during service and a 
current hearing loss.  

The Veteran's contentions are not new; they are essentially 
the same contention he made when he initially submitted his 
claim which was denied in April 2002.  That is, they merely 
established that he claims to have had hearing loss during 
service and that he had a current hearing loss.  Those 
statements are not sufficient to reopen a claim for service 
connection.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

As noted, a medical diagnosis showing current hearing loss - 
as it is defined by VA - is required before the evidence will 
be sufficient to reopen the Veteran's claim.  For the reasons 
stated above, the Veteran's claim may not be reopened.  The 
benefits sought on appeal remain denied. 

Entitlement to service connection for a fatigue disorder.

Entitlement to service connection for a positive PBD test.

Entitlement to service connection for major depression 
disorder.

Entitlement to service connection for pneumonia.

Entitlement to service connection for residuals of Lyme 
disease.

During the course of his claims, the Veteran had perfected 
appeals for the issues of entitlement to service connection 
for a fatigue disorder, a positive PBD test, a major 
depression disorder, pneumonia and residuals of Lyme disease.  
At the beginning of the May 2009 hearing, the Veteran's 
representative informed the undersigned VLJ that it was the 
Veteran's intent to withdraw those issues from appeal.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by a veteran.  Pursuant to 
38 C.F.R. § 20.204(a), a veteran can withdraw his appeal, or 
any issue therein, in a written submission to the Board or, 
as this Veteran has done, at a hearing before the Board.  
Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was 
effective upon receipt by the Board, or in this case, on May 
5, 2009.  Thus, the Board has no jurisdiction to consider the 
five issues which have been withdrawn and they shall 
therefore be dismissed.


ORDER

Entitlement to service connection for infertility to include 
low sperm count is denied.

Entitlement to service connection for a neck disorder is 
denied.

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened. The benefit sought on 
appeal remains denied.

Entitlement to service connection for a fatigue disorder is 
dismissed.

Entitlement to service connection for a positive PBD test is 
dismissed.

Entitlement to service connection for a major depression 
disorder is dismissed.

Entitlement to service connection for pneumonia is dismissed.

Entitlement to service connection for residuals of Lyme 
disease is dismissed.




REMAND

Reasons for remand

The record includes a rheumatology treatment note dated May 
2004 and a June 2004 letter from a VA physician, Dr. T.M., to 
the Social Security Administration (SSA) regarding the 
Veteran's claims for entitlement to service connection for 
bilateral feet, bilateral ankle, bilateral hands, bilateral 
elbows, and right wrist disorders.  The letter is purported 
to be in support of the Veteran's SSA "claim."  In 
Murincsak v. Derwinski, 2. Vet. App. 363 (1992), the Court 
held that VA's statutory duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA disability compensation benefits.  Therefore, VBA 
must obtain the records from SSA pertaining to the veteran's 
service-connected conditions.

Additionally, the evidence of record establishes that the 
Veteran has "inherited psoriatic arthritis," which, 
according to an August 2005 letter from Dr. T.N., was likely 
as not the cause for the Veteran's "multiple problems with 
recurrent tendonitis during his active military career."  It 
appears that the evidence indicates that the Veteran's 
bilateral feet, bilateral ankle, bilateral hands, bilateral 
elbows, and right wrist disorders may be congenital.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. See 38 C.F.R. §§ 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  However, VA's General Counsel has 
held that service connection can be granted for congenital 
abnormalities which are aggravated by service. See VAOPGCPREC 
82-90 (July 18, 1990) [a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition].

The medical record in its present state is not clear.  First, 
although the Veteran has a definite diagnosis of psoriatic 
arthritis, it is not clear whether that disease includes all 
of the symptomatology described in the Veteran's claims for 
service connection for bilateral feet, bilateral ankle, 
bilateral hands, bilateral elbows, and right wrist disorders.  
Moreover, if those conditions are symptomatic of psoriatic 
arthritis, it is not clear whether the symptoms described in 
the Veteran's service treatment records regarding tendonitis 
of the feet and ankles, hands, elbows and right wrist 
constitute aggravation of the congenital condition.  

These questions require a medical opinion.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  More 
recently, the Court held in Barr v. Nicholson, 21 Vet. App. 
303 (2007), that once VA undertakes the effort to provide an 
examination, it must provide an examination that is adequate 
for rating purposes.  In this case, the medical record does 
not include an examination report and opinion regarding 
whether the Veteran's congenital condition was aggravated 
during service.

Finally, the Veteran has contended that his service-connected 
aortic sclerosis has gotten worse since his last VA 
examination.  The Board observes that the Veteran was last 
examined in February 2003 for his aortic sclerosis 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, 
where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) [where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination].  The Board 
remands the claim for a new examination which will describe 
the nature and extent of the Veteran's service-connected 
condition.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify or 
provide any medical records not already of 
record.  VBA shall seek to obtain those 
records and if obtained, associate them 
with the Veteran's VA claims folder.

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the Veteran's claim for 
SSA disability benefits, including any 
medical records.  Any records so obtained 
shall be associated with the Veteran's VA 
claims folder. 

3.  After completion of the foregoing, VBA 
shall provide the Veteran with a medical 
examination by an appropriate physician 
who shall review the Veteran's VA claims 
folder and provide an opinion whether it 
is as likely as not that the Veteran has 
congenital psoriatic arthritis.  If the 
Veteran has such a condition, the examiner 
shall provide an opinion whether it is as 
likely as not that the symptomatology 
described in the Veteran's service 
treatment records, including complaints of 
tendonitis-like symptoms for bilateral 
feet, bilateral ankle, bilateral hands, 
bilateral elbows, and right wrist 
disorders during service, are related to 
or symptomatic of congenital psoriatic 
arthritis.  If those conditions are deemed 
by the examiner to be symptomatic of 
congenital psoriatic arthritis, the 
examiner shall provide an opinion whether 
it is as likely as not that the symptoms 
described in the Veteran's service 
treatment records regarding tendonitis of 
the feet and ankles, hands, elbows and 
right wrist constitute aggravation of the 
congenital condition during his active 
duty military service.  The examiner's 
written report shall be associated with 
the Veteran's VA claims folder.

4.  VBA shall also arrange for the Veteran 
to be examined by an appropriate VA 
physician who shall describe the current 
nature and extent of the Veteran's 
service-connected aortic sclerosis 
disability.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

5.  Following completion of the foregoing 
and of any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for entitlement to 
service connection for right foot, left 
foot, right ankle, left ankle, right 
elbow, left elbow, bilateral hands and 
right wrist disorders, and entitlement to 
a compensable disability rating for 
service-connected aortic sclerosis.  If 
any of the benefits sought on appeal 
remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


